            Case 2:18-cv-01132-TSZ Document 69 Filed 08/10/20 Page 1 of 3




 1                                                                      Hon. Thomas S. Zilly

 2

 3

 4

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8   ESTHER HOFFMAN; SARAH DOUGLASS,
     ANTHONY KIM; and IL KIM, and DARIA
 9   KIM, on behalf of themselves and on behalf of    NO. 2:18-cv-1132-TSZ
     others similarly situated,
10                                                    NOTICE OF APPEARANCE OF
                                  Plaintiffs,         NATIONAL COLLEGIATE STUDENT
11          v.                                        LOAN TRUST DEFENDANTS AND
                                                      NATIONAL COLLEGIATE MASTER
12   TRANSWORLD SYSTEMS                               STUDENT LOAN TRUST
     INCORPORATED; PATENAUDE AND
13   FELIX, A.P.C.; MATTHEW CHEUNG, and the           [Clerk’s Action Required]
     marital community comprised of MATTHEW
14   CHEUNG and JANE DOE CHEUNG;
     National Collegiate Student Loan Trust 2003-1,
15   National Collegiate Student Loan Trust 2004-1,
     National Collegiate Student Loan Trust 2004-2,
16   National Collegiate Student Loan Trust 2005-1,
     National Collegiate Student Loan Trust 2005-2,
17   National Collegiate Student Loan Trust 2005-3,
     National Collegiate Student Loan Trust 2006-1,
18   National Collegiate Student Loan Trust 2006-2,
     National Collegiate Student Loan Trust 2006-3,
19   National Collegiate Student Loan Trust 2006-4,
     National Collegiate Student Loan Trust 2007-1,
20   National Collegiate Student Loan Trust 2007-2,
     National Collegiate Student Loan Trust 2007-3,
21   National Collegiate Student Loan Trust 2007-4,
     National Collegiate Master Student Loan Trust,
22   and DOES ONE THROUGH TEN,
     NOTICE OF APPEARANCE OF NATIONAL COLLEGIATE        A n d r e w s ▪ S k i n n e r , P. S .
     STUDENT LOAN TRUST DEFENDANTS AND NATIONAL         645 Elliott Ave. W., Ste. 350
     COLLEGIATE MASTER STUDENT LOAN TRUST               Seattle, WA 98119
     [2:18-cv-1132-TSZ] - 1                             Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
              Case 2:18-cv-01132-TSZ Document 69 Filed 08/10/20 Page 2 of 3




 1
                                     Defendants.
 2

 3          Please take notice that Stephen G. Skinner of Andrews ▪ Skinner, P.S. hereby appears as an

 4 attorney for Defendants National Collegiate Student Loan Trust 2003-1, National Collegiate Student

 5 Loan Trust 2004-1, National Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan

 6 Trust 2005-1, National Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust

 7 2005-3, National Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust

 8 2006-2, National Collegiate Student Loan Trust 2006-3, National Collegiate Student Loan Trust

 9 2006-4, National Collegiate Student Loan Trust 2007-1, National Collegiate Student Loan Trust

10 2007-2, National Collegiate Student Loan Trust 2007-3, National Collegiate Student Loan Trust

11 2007-4 and National Collegiate Master Student Loan Trust in the above-entitled action, and requests

12 that all further papers and pleadings, except original process, be served upon Stephen G. Skinner,

13 of Andrews ▪ Skinner, P.S., 645 Elliott Ave. W., Ste. 350, Seattle, WA 98119, as attorneys of record

14 for said defendants.

15          Dated this 10th day of August, 2020.

16                                                 ANDREWS ▪ SKINNER, P.S.

17
                                                   By s/ Stephen G. Skinner
18                                                   STEPHEN G. SKINNER, WSBA #17317
                                                     645 Elliott Ave. W., Suite 350
19                                                   Seattle, WA 98119
                                                     Phone: 206-223-9248 | Fax: 206-623-9050
20                                                   Email: stephen.skinner@andrews-skinner.com
                                                     Attorneys for Defendants Transworld Systems
21                                                   Incorporated, National Collegiate Student Loan
                                                     Trust Defendants, and National Collegiate Master
22                                                   Student Loan Trust
       NOTICE OF APPEARANCE OF NATIONAL COLLEGIATE               A n d r e w s ▪ S k i n n e r , P. S .
       STUDENT LOAN TRUST DEFENDANTS AND NATIONAL                645 Elliott Ave. W., Ste. 350
       COLLEGIATE MASTER STUDENT LOAN TRUST                      Seattle, WA 98119
       [2:18-cv-1132-TSZ] - 2                                    Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
              Case 2:18-cv-01132-TSZ Document 69 Filed 08/10/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE

 2         I hereby certify that on August 10, 2020, I electronically filed the foregoing with the Clerk
   of the Court using the CM/ECF system which will send notification of such filing to all attorneys of
 3 record.

 4
                                                  By s/ Stephen G. Skinner
 5                                                  STEPHEN G. SKINNER, WSBA #17317
                                                    645 Elliott Ave. W., Suite 350
 6                                                  Seattle, WA 98119
                                                    Phone: 206-223-9248 | Fax: 206-623-9050
 7                                                  Email: stephen.skinner@andrews-skinner.com
                                                    Attorneys for Defendants Transworld Systems
 8                                                  Incorporated, National Collegiate Student Loan
                                                    Trust Defendants, and National Collegiate Master
 9                                                  Student Loan Trust

10

11

12

13

14

15

16

17

18

19

20

21

22
      NOTICE OF APPEARANCE OF NATIONAL COLLEGIATE                A n d r e w s ▪ S k i n n e r , P. S .
      STUDENT LOAN TRUST DEFENDANTS AND NATIONAL                 645 Elliott Ave. W., Ste. 350
      COLLEGIATE MASTER STUDENT LOAN TRUST                       Seattle, WA 98119
      [2:18-cv-1132-TSZ] - 3                                     Tel: 206-223-9248 ▪ Fax: 206-623-9050




25
